 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   IRMA LETICIA PAEZ,                                  Case No.: 19-CV-63-MMA-WVG
12                                      Plaintiff,
                                                         ORDER ON PLAINTIFF’S MOTION
13   v.                                                  TO COMPEL DEFENDANT’S
                                                         SUPPLEMENTAL RESPONSES TO
14   COSTCO WHOLESALE
                                                         PLAINTIFF’S REQUESTS FOR
     CORPORATION, et al.,
15                                                       PRODUCTION OF DOCUMENTS
                                    Defendants.          AND INTERROGATORIES
16
17
18         On July 2, 2019, this Court convened a discovery hearing on Plaintiff Irma Leticia
19   Paez’s (“Plaintiff”) motion to compel Defendant Costco Wholesale Corporation’s
20   (“Defendant”) further discovery responses and document production. Having considered
21   the Parties’ papers and heard their respective oral arguments, the Court GRANTS in part
22   and DENIES in part Plaintiff’s motion to compel and hereby ORDERS Defendant to
23   complete the following no later than July 8, 2019:
24         (1) Defendant shall provide Plaintiff the full names and any appropriate contact
25            information including, but not limited to, telephone numbers and mailing and/or
26            residential addresses of the customer-witness(es) identified in Defendant’s
27            investigation of Plaintiff’s May 7, 2016 slip and fall (“Incident”);
28         (2) Defendant shall produce its current Document Retention Policy and a related

                                                     1
                                                                               19-CV-63-MMA-WVG
 1            privilege log if Defendant redacts any portion of the Policy, and further specify
 2            in verified discovery responses whether the existing Policy was in effect at the
 3            time of the Incident;
 4         (3) Defendant shall produce any safety minutes during the applicable time period,
 5            namely May 2013 through May 2017 (i.e. three years before and one year after
 6            the Incident), that reference any slip and fall and/or water-related accidents on
 7            Defendant’s premises;
 8         (4) Should it determine that employee Danita Stearns drafted a witness statement at
 9            the direction of counsel approximately one week following the Incident,
10            Defendant shall prepare and produce a privilege log referencing that document;
11         (5) Consistent with Defense counsel’s representation during the July 2, 2019 hearing
12            before this Court, Defendant shall serve verified discovery responses confirming
13            that it does not possess any documents that respond to Plaintiff’s discovery
14            requests concerning shopping carts, wheelchairs, the Incident, and floor-walk
15            inspections that Defendant has not already produced. Alternatively, should
16            Defendant identify any responsive documents that were not previously disclosed
17            to Plaintiff, Defendant shall produce those documents and serve verified
18            discovery responses accordingly;
19         (6) Defendant shall serve verified discovery responses certifying the exact number
20            of employees on duty at 10:30 A.M. on May 7, 2019.
21         Given the above, Defendant need not produce any documents regarding any
22   subsequent remedial measures undertaken following the Incident or any documents
23   constituting Defendant’s excess insurance policies.
24         IT IS SO ORDERED.
25   Dated: July 5, 2019
26
27
28

                                                 2
                                                                             19-CV-63-MMA-WVG
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     3
         19-CV-63-MMA-WVG
